Title: Neutrality, [2 June] 1794
From: Madison, James
To: 


[2 June 1794]

   
   On 13 March Vice-President Adams broke a tie in the Senate to pass the Neutrality Act, which prohibited citizens from enlisting or accepting commissions in foreign military forces, fitting out foreign privateers and warships, or participating in filibuster expeditions. On 31 May JM was in the minority when the House voted to consider the act immediately (Annals of CongressDebates and Proceedings in the Congress of
          the United States … (42 vols.; Washington, 1834–56)., 3d Cong., 1st sess., 68, 743–44). In Committee of the Whole on 2 June a motion was made to strike out the act’s sixth section, which forbade the sale within the United States of prizes captured by foreign warships or privateers. Smith (South Carolina) opposed the motion, citing Jefferson’s printed diplomatic correspondence to buttress his arguments against permitting the sale of French prizes in American ports.


Mr. Madison replied to Mr. Smith, in substance, as follows.
He should not follow Mr. S. in the long argument which he had extracted chiefly from the correspondence of Mr. Jefferson; because, were it admitted to be well founded, it did not reach the true point to be decided. It was not merely a question, whether we were bound by treaty to permit the sale of French prizes. There was another question, whether we were bound, by the law of nations and of neutrality, to refuse that permission. It had not been shewn, that we were bound to such refusal. A neutral nation might treat belligerent nations unequally, where it was in consequence of a stipulation prior to the war, and having no particular reference to it. It was laid down expressly, by all the best writers, that to furnish a military force to one of the parties, in pursuance of such a stipulation, without a like aid to the other, was no breach of neutrality; and it amounted to the same thing whether the equilibrium were destroyed by putting an advantage in one scale, or taking a privilege from the other. The executive had expounded the law of nations, and our treaties, in this sense, by leaving the sale of French prizes free, and forbidding the sale of British prizes. For the legislature to decide, that we were bound by the laws of neutrality to forbid the sale of French prizes also, would be to make themselves the expositor of the law of nations, to condemn the exposition of the executive—to arm Britain with a charge against the United States, of having violated their neutrality, and, what ought particularly to be avoided, to arm her with claims of indemnification for injuries done her by the sale of prizes. Such a proceeding would be the more impolitic and extraordinary, as it could not fail to give extreme disgust to the French Republic, by withdrawing a privilege which it had been determined could be rightfully allowed her; and, as the British minister, lord Grenville, had admitted in his conversations, with Mr. Pinkney, that Britain had reason to be satisfied, on the whole, with the conduct of the United States, as a neutral nation.
